Citation Nr: 0902116	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record fails to reflect that the 
veteran was treated for a right leg injury or incurred a 
right leg disability while in service.

2.  The medical evidence of record fails to reflect that the 
veteran has a current right leg disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by an August 2004 letter.  With respect to the duty to 
assist, all relevant records identified by the veteran have 
been obtained, which includes VA treatment records and 
service medical records.  A VA examination was not warranted 
because there is no evidence of a current disability.  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he withdrew his hearing 
request.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.
  
II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

The veteran contends that he injured his right leg during 
World War II when his Naval ship was being attacked.  He 
reports that while he was climbing a ladder to reach his 
battle station, he was accidentally pushed by his fellow-
service members who were also rushing to their battle 
stations, and he fell, catching his right leg in a rung of 
the ladder and twisting his knee.  The veteran reports that 
he refused initial medical attention to allow those who 
sustained more serious injuries during the attack to receive 
treatment.  However, he does report that he eventually 
received a knee brace to treat his injury.  

The veteran's service medical records reflect that the 
veteran had a pre-existing right knee scar when he entered 
service but fail to reflect any treatment for a right leg 
injury or disability.  Moreover, the veteran's separation 
physical examination report reflects that the veteran's 
extremities, which included his bones, joints, muscles, and 
feet, were found to be normal, and the report contains no 
finding of a right leg disability.

The veteran's post-service medical evidence of record fails 
to reflect that the veteran has reported or been diagnosed 
with a right leg condition.  A July 2004 VA treatment record 
reflects that in response to an inquiry regarding his bone 
and joint problems, the veteran reported arthritis of his 
left shoulder only and that his arthritis was not painful.  
Additionally, the veteran denied any leg pain while 
ambulating,  any joint pain or stiffness, or any foot 
problems.

Accordingly, the evidence of record fails to reflect that the 
veteran incurred a right leg disability in service or that he 
has been diagnosed with a current right leg disability.  
Therefore, the criteria for service connection have not been 
met, and the veteran's appeal is therefore denied.


ORDER

Service connection for a right leg condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


